DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 9, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on January 13, 2021.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “….is provided”, which is improper language for the abstract.  The applicant should delete the terms to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 9-11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potratz (Pat Num 9,048,054).  Potratz discloses a circuit breaker (Figs 1-8B) that prevents electrical connection between a power line source and a load when the neutral rail is disconnected (Col 4, lines 51-63).  Specifically, with respect to claim 1, Potratz discloses a circuit breaker (100, Figs 1-7B) comprising an electrical switch (202, Fig 2A) capable of opening an electrical circuit (220) when an electrical anomaly occurs in the electrical circuit (220, Col 6, lines 33-36),  a housing (108) enclosing the electrical switch (202), a switch lever (110) capable of manually engaging and disengaging the electrical switch (202, Col 5, lines 45-50), a first electrical clip (106) capable of electrically contacting a neutral bus (252) in an electrical panel (not shown, Col 7, lines 3-8), a second electrical clip (104) capable of electrically contacting an electrical supply bus (i.e. power supply, Col 5, lines 12-15) in the electrical panel (not shown), and a protrusion (720, as shown in Figs 7A & 7B) extending outward from the housing (108), wherein the protrusion (720) is inserted into a mating slot (not shown) in the electrical panel (not shown) when the first electrical clip (106) is connected to the neutral bus (252) and the second electrical clip (104) is connected to the electrical supply bus (Fig 7B).   With respect to claim 5, Potratz discloses that the first electrical clip (106) comprises an opening (hole wherein 252 is inserted) to receive the neutral bus (252), wherein the opening faces the protrusion (720, Fig 7B) and the first electrical clip (106), wherein the protrusion (720) extends outward from the housing (108) in a same direction (Fig 7B), and wherein the protrusion (720) is capable of protecting the first electrical clip (106) from damage (Fig 7B).   With respect to claim 8, Potratz discloses that the first electrical clip (106) and the protrusion (720) extend outward from the housing (108) in a same direction opposite from the switch lever (110, Fig 2a, shows that lever extends upward and the first clip extends downward).   With respect to claim 9, Potratz discloses that the first electrical clip (106) comprises a first elastic arm (left side of 106) with a first curved inner surface (Fig 2A) and a second elastic arm (right side of 106) with a second curved inner surface (Fig 2A), and the neutral bus (252) comprising a bar (located at 252) with a circular cross-section (Fig 2A) engaged by the first and second curved inner surfaces (left and right sides of 106, Fig 2A).   With respect to claim 10, Potratz discloses that the first electrical clip (106) comprises an opening (middle of 106) between the first and second elastic arms (left and right side of 106) to receive the neutral bus (252), wherein the opening (middle of 106) is angled with respect to a vertical axis through the circuit breaker (100, Fig 7B), wherein the opening (middle of 106) is angled within a range between 60° and 90°(i.e. a vertical line to the elastic arms will produce an angle of less than 90o).  With respect to claim 11, Potratz discloses that the circuit breaker (100) may be is a combined ground fault/arc-fault circuit breaker (Col 2, lines 30-38).   With respect to claim 12, Potratz discloses that the circuit breaker (100) further comprises an electrical connecting lug (118, Fig 2A), wherein electrical power is supplied from the second electrical clip (102) to the electrical connecting lug (118) when the electrical switch (110) is closed (Col 5, lines 38-41).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potratz (Pat Num 9,048,054) in view of Yang et al (Pat Num 2013/0153375, herein referred to as Yang).  Potratz discloses a circuit breaker (Figs 1-8B) that prevents electrical connection between a power line source and a load when the neutral rail is disconnected (Col 4, lines 51-63), as disclosed above with respect to claims 1 and 9 above.  Specifically, with respect to claim 2, Potratz a housing (108) and the protrusion (720) is attached onto the housing (108, Fig 7B).  With respect to claim 3, Potratz discloses that the housing (108, Figs 1A & 1B) comprises a first outer side (side surface shown in Fig 1A), a second outer side (side surface shown in Fig 1B), and a middle section (portion between the first and second outer sides), wherein the first outer side (side surface shown in Fig 1A), the second outer side (side surface shown in Fig 1B), and the middle section (portion between the first and second outer sides) are fastened together to form the housing (108), wherein the protrusion (720) is attached to the middle section (portion between the first and second outer sides, Fig 7B).   With respect to claim 4,  Potratz discloses that the first electrical clip (106) extends through an opening in the middle section (portion between the first and second outer sides (Fig 1B).   With respect to claim 6, Potratz discloses that the circuit breaker (100) further comprises a protection protrusion (706, Fig 7B) extending out from a housing (108) of the circuit breaker (100), wherein the protection protrusion (706) is disposed adjacent a front side (side surface shown in Fig 1A) of the first electrical clip (106) to protect the first electrical clip (106) from damage (Fig 7B).  With respect to claim 7, Potratz discloses that the first electrical clip (106, as shown in Fig 7B) comprises an opening (middle of 106) to receive the neutral bus (252), wherein the opening (middle of 106) faces away from the protection protrusion (706) and towards the protrusion (720), and the first electrical clip (106), the protection protrusion (706), and the protrusion (720) each extending outward from the housing (108) in a same direction (Fig 7B), wherein the first electrical clip (106) is disposed between the protection protrusion (706) and the protrusion (720) such that the protection protrusion (706) and the protrusion (720) protect the first electrical clip (106) from damage (Fig 7B).   With respect to claim 13, Potratz discloses that the circuit breaker (100) is rated for voltage (i.e. has a power and load supply, Col 5, lines 12-20).
	However, Potratz doesn’t necessarily disclose that the housing and protrusion being made of plastic wherein the protrusion is molded to the housing (claim 2), nor the first outer side, second outer side, and middle section being plastic molded, wherein the protrusion is molded to the housing (claim 3), nor the middle section being plastic molded (claim 4), nor protrusion being plastic made of plastic (claim 6), nor the circuit breaker being rated for 120-240 volts (claim 13).
	Yang teaches a circuit breaker (Figs 1-9) that enables the ability to immediately provide power to the electronic circuit of the circuit breaker when the circuit breaker is in the ON configuration, while having a simplified construction (Paragraph 34).  Specifically, with respect to claims 2-4 & 6, Yang teaches a circuit breaker (100, Figs 1-7B) comprising an electrical switch (121) capable of opening an electrical circuit (118) when an electrical anomaly occurs in the electrical circuit (118, Paragraph 41),  a housing (102) enclosing the electrical switch (121), a switch lever (104) capable of manually engaging and disengaging the electrical switch (121, Paragraph 38), a first electrical clip (107) capable of electrically contacting a neutral bus (not shown) in an electrical panel (not shown, Paragraph 40), a second electrical clip (105) capable of electrically contacting an electrical supply bus (i.e. power supply, Paragraph 39), wherein the housing (102) is made of several molded plastic housing portions (Paragraph 37).  With respect to claim 13, Yang teaches that the circuit breaker (100) is rated for 120-240 volts (i.e. 120V, Paragraph 65).
	It would have been obvious to one having ordinary skill in the art of circuit breakers at the time the invention was made to modify the housing components including the protrusion of Potratz to comprise the housing components to be made of molded plastic materials and rated for 120-240V configuration as taught by Yang because Yang teaches that such a configuration provides a circuit breaker (Figs 1-9) that enables the ability to immediately provide power to the electronic circuit of the circuit breaker when the circuit breaker is in the ON configuration, while having a simplified construction (Paragraph 34).  

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potratz (Pat Num 9,048,054) in view of Betances Sansur et al (Pat Num 10,290,450, herein referred to as Betances). Potratz discloses a circuit breaker (Figs 1-8B) that prevents electrical connection between a power line source and a load when the neutral rail is disconnected (Col 4, lines 51-63), as disclosed above with respect to claim 1.  
	While Potratz clearly teaches connecting the first electrical clip (106) to the neutral bus (252) in an electrical panel (not shown, Col 7, lines 3-8), a second electrical clip (104) to an electrical supply bus (i.e. power supply, Col 5, lines 12-15) in the electrical panel (not shown), and a protrusion (720, as shown in Figs 7A & 7B) extending outward from the housing (108), wherein the protrusion (720) is inserted into a mating slot (not shown) in the electrical panel (not shown) when the first electrical clip (106) is connected to the neutral bus (252) and the second electrical clip (104) is connected to the electrical supply bus (Fig 7B), Potratz doesn’t necessarily disclose   the circuit breaker comprising a mounting recess (located at 106) adapted to receive a mounting protrusion of a mounting rail in the electrical panel, wherein the mating slot is disposed in the mounting rail (claim 14), nor the circuit breaker being utilized in an  electrical system comprising a first electrical panel comprising the neutral bus, the electrical supply bus, and the mounting rail comprising a plurality of the mating slot and a plurality of the mounting protrusion; a second electrical panel without the neutral bus and comprising a matching electrical supply bus to the electrical supply bus of the first electrical panel, and a non-matching mounting rail to the mounting rail of the first electrical panel, wherein the non-matching mounting rail comprises a plurality of matching mounting protrusions to the mounting protrusions of the first electrical panel and has no matching mating slots to the mating slots of the first electrical panel; wherein the circuit breaker is installable in the first electrical panel and is not installable in the second electrical panel (claims 15 & 16), nor the circuit breaker utilizing an electrical panel comprising a plurality of defined mounting sites, and each of the circuit breakers being mounted in one of the defined mounting sites (claim 17), nor the electrical panel further comprising a mounting rail extending across the plurality of defined mounting sites and comprising a plurality of the mating slot, the defined mounting sites each comprising one of the mating slots (claim 18), nor the electrical panel wherein the circuit breaker engages the mounting rail at an angle as the circuit breaker is being mounted on the electrical panel, the circuit breaker being rotated downward around the mounting rail to mount the circuit breaker such that, as the circuit breaker is rotated downward, the first electrical clip engages the neutral bus, the second electrical clip engages the electrical supply bus, and the protrusion is inserted into the mating slot (claim 19), nor the circuit breaker utilized in an electrical panel, wherein every one of the defined mounting sites comprises one of the mating slot to receive the protrusion of one of the circuit breakers (claim 20).
	Betances teaches a known electrical system (Figs 1-22) teaches that the circuit breakers are among a plurality of electrical devices that may be utilized in a plurality of electrical panels (Col 1, lines 10-29).  Specifically, with respect to claim 14, Betances teaches a circuit breaker (10, Figs 4 & 6) comprising a mounting recess (opening of 66) adapted to receive a mounting protrusion (111f) of a mounting rail (not numbered, Fig 6) in the electrical panel (111), wherein the mating slot (opening of 66) is disposed in the mounting rail (not numbered, Fig 6).  With respect to claims 15 & 16, Betances teaches that the circuit breaker (10) being utilized in an electrical system (100, Fig 2) comprising a first electrical panel (front side of 111) comprising the neutral bus (125), wherein the electrical supply bus (130), and the mounting rail (located at 111f) comprising a plurality of the mating slot (located at 111f) and a plurality of the mounting protrusions (111f), wherein a second electrical panel (111p) without the neutral bus (Fig 2) and comprising a matching electrical supply bus (130) to the electrical supply bus (130) of the first electrical panel (front side of 111), and a non-matching mounting rail (Fig 2) to the mounting rail (located at 111f) of the first electrical panel (front side of 111), wherein the non-matching mounting rail (Fig 2) comprises a plurality of matching mounting protrusions (111f) to the mounting protrusions (111f) of the first electrical panel (front side of 111) and has no matching mating slots (Fig 2) to the mating slots (opening of 66, Fig 4) of the first electrical panel (front side of 111), wherein the circuit breaker (10) is installable in the first electrical panel (first side of 111, Fig 3) and is not installable in the second electrical panel (111p, Fig 4).  With respect to claim 17, Betances teaches that the circuit breaker (10) utilizing an electrical panel (111) comprising a plurality of defined mounting sites (Fig 2), and each of the circuit breakers (10) being mounted in one of the defined mounting sites (only one shown, Col 6, lines 4-9, states that there may be a plurality of breakers).  With respect to claim 18, Betances teaches that the electrical panel (111) further comprising a mounting rail (not numbered) extending across the plurality of defined mounting sites (located at 111f) and comprising a plurality of the mating slot (located at 111f), wherein the defined mounting sites (located at 111f) each comprising one of the mating slots (opening at 66, Fig 4).  With respect to claims 19-20, Betances that the electrical panel (111) wherein an plurality of circuit breakers (10) engage the mounting rail (Fig 4) at an angle as the plurality of circuit breaker (10) are being mounted on the electrical panel (111, Fig 4), wherein the circuit breakers (10) are rotated downward around the mounting rail (Fig 4) to mount the circuit breakers (10) such that, as the circuit breakers is rotated downward, wherein the first electrical clips (50) engage the neutral bus (150), the second electrical clips (load terminal) engage the electrical supply bus (power supply), and the protrusions (150, Fig 12) are inserted into the mating slots (as shown in Fig 17).  
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the circuit breaker of Potratz to be utilized in a load center comprising a plurality of circuit breakers configuration as taught by Betances because Betances teaches that such a configuration, specifically, an electrical system (Figs 1-22) comprising a plurality of electrical panels and circuit breakers that may be utilized in a plurality of electrical panels are well known and commonly utilized in distribution centers such as buildings etc. (Col 1, lines 10-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 27, 2022